internal_revenue_service department of the treasury significant index no wahgraréy 2eaatact participants person to contact talanhonea number heep ipa pia1 date sep in re this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ending date you_ previously withdrew your request for an application_for approval of a plan amendment that would have retroactively reduced benefits for the plan_year this conditional waiver for the plan year_ended date has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted the waived amount is the contribution which would otherwise be the sponsor has an october i-september fiscal_year three fiscal years ended date-1999 the sponsor had negative working_capital and the sponsor had net operating losses positive but has been steadily decreasing since the fiscal_year ended date meet routine operating_expenses such as payroll and to contribute the minimum_funding requirement for its fiscal years ended date net_worth has remained flow was not sufficient both to the sponsor’s cash for the the sponsor has embarked on an ambitious cost-cutting program a decrease in employee costs and the sharp decrease in the size of non- employee costs evidence results of this program in the six-month period ended date decrease in net_loss compared to the six-month period ended date profit improve as these measures take full effect also the plan has been amended to cease further contribution allocations beginning with the calendar plan_year the likelihood of these expectations for the months of february and date the sponsor had a net the sponsor anticipates that its working_capital position will in addition the emptoyer had a percent however there is still some uncertainty as to -2- _ because of the recovery prospects of the sponsor are uncertain the waiver is granted subject_to the following conditions the contributions required to satisfy the minimum_funding_standard taking into account this waiver for the plan years ended date and are to be timely made as defined in code sec_412 the plan_sponsor adopts an amendment to reflect the waiver as described betow if these conditions are not satisfied the waiver is retroactively you agreed to these conditions in a letter dated august null and void sent by your authorized representative when a defined_contribution_plan receives a waiver of the minimum_funding requirements the plan in accordance with revrul_78_223 must be amended to reflect the waiver if the plan does not otherwise provide for such waiver section dollar_figure of revproc_83_41 provides that the applicant rul requesting a waiver need not submit an amendment designed to satisfy rev if no amendment is submitted the irs may issue a ruling letter granting a conditional funding waiver requiring the adoption of an amendment supplied by the irs because no amendment accompanied your request we are granting the waiver subject_to your adoption of the enclosed if that amendment is not adopted within a reasonable_time this waiver is null and void however if you disagree with our amendment or would like to modify it in any way we will consider any such request if such request is submitted in writing to us no later than days from the date of this letter such request would require a user_fee in accordance with revproc_2000_8 i r b your letter should clearly state the exact changes you propose proposed amendment your attention is called to code sec_412 which describes the consequences which would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized this ruling is directed only to the taxpayer that requested it code sec_6110 provides that ft may not be used or cited by others as precedent because we have granted a waiver of the minimum_funding_standard when filing form_5500 for the plan_year ending date schedule b actuarial information must be filed for line of form_5500 the schedule b actuarial information also be furnished to whoever will complete the schedule b a copy of this letter to the emplovee plans area manager for the see the instructions a copy of this letter should be attached to a copy of this letter should we have sent area in sincerely alll f james e holland jr manager employee_plans actuarial group tax_exempt_and_government_entities_division fo attachment i the employer if unable to satisfy the minimum_funding_standard for given pl an year may apply to the internal_revenue_service for a a waiver of the minimum_funding_standard following provisions apply if the waiver is granted the the valuation_date for a given plan_year is the last day of each plan_year an adjusted account balance shall be maintained for each plan participant whose actual account balance is less than or equal to his or her adjusted account balance a for the plan_year for which the first waiver is granted the adjusted account balance as of the valuation_date for each affected plan participant equals the participant's actual account balance plus the amount that such participant would have received if the amount waived had been contributed b for each plan_year following the plan_year for which a waiver is granted the adjusted account balance of each participant affected by such waiver calculated as of the valuation_date for that year equals the adjusted account balance as of the valuation_date in the prior plan_year plus the amount equal to the actual investment return credited or charged to the participant's actual account balance plus the amount equal to of the excess of the amount in over the participant's actual account balance calculated as of the same date plus the amount equal to such participant's allocated share of the employer's required_contribution whether or not waived for the plan_year determined without regard to adjusted waiver payments and discretionary contributions minus the amount of the participant's adjusted account balance forfeited during the plan_year under the plan's provisions for a given plan_year the employer is required to contribute a certain amount in order to satisfy the minimum_funding_standard for such plan_year which follows a plan_year for which a waiver of the minimum_funding_standard was granted the amount equals for each plan_year od the amount due in accordance with the plan's contribution formula without regard to this section plus the adjusted waiver amount the adjusted waiver amount for a given plan_year equals the sum of the amounts necessary to amortize each waived_funding_deficiency over a period of plan years plan years for waivers granted for plan years beginning prior to date measured from the valuation_date of the plan_year for which the corresponding waiver was granted at t interest compounded annually minus the sum of the amounts necessary to amortize the total of each year's forfeitures which have arisen since the first waiver was granted over a period of plan years plan years for forfeitures occurring in plan years beginning prior to date measured from the valuation_date of the plan_year in which the corresponding forfeitures arose pincite interest compounded annually any plan provision which an amount equal to the adjusted waiver amount must be contributed only unti each actual account balance equals the adjusted account balance provides that employer contributions shall be reduced immediately by forfeitures is revoked until each participant's actual account balance equals that participant's adjusted account balance discretionary employer contributions which are in addition to the amounts contributed to satisfy standard can be made in any given pian year however the total employer_contribution for the plan_year cannot exceed the then remaining underfunded amount cthe sum of the adjusted account balances minus the total plan assets the adjusted waiver payments discretionary contributions and forfeitures of actual account balances for the current plan_year shall be allocated as of that year's valuation_date to the actual account balance of each affected plan participant the minimum_funding each time_a waiver is granted an original waiver amount owa will be determined for each affected plan _participant the owa equals the participant's portion of the amount which was waived e292 on the valuation_date of a succeedin as of such valuation_date the owa equals the the commencing with the valuation_date of the plan_year for which a waiver is granted a remaining original waiver amount crowa must be calculated for each affected plan participant rowa lan year rowa equals the prior plan year's rowa multiplied by t minus the forfeiture of amounts in the prior year's rowa incurred in the current plan_year minus the allocation with respect to the owa for the current plan_year corresponding rowa will be established for each affected plan participant for each waiver that is granted one owa and a the sum of the adjusted waiver payments discretionary contributions and forfeitures of the actual account balances for a given plan_year are allocated to those participants who have rowa's by multiplying the sum of these three amounts by the fraction ci ii the numerator of which equals the sum of owa's for a particular participant and the denominator of which equals the sum of the owa's for all participants to determine the portion of this allocation which is to be assigned to a given rowa multiply the allocation by the corresponding owa then divide the particular participant by the sum of the owa's for if the calculation of a rowa results in a value which is less than zero then the rowa is set equal to zero the corresponding owa is set equal to zero and the excess payments will be reallocated to the remaining rowa's a distribution is determined by multiplying a participant's vested percentage by his or her adjusted account balance however distributions from the plan may not exceed a participant's actual account balance if so limited plan participants shall receive subsequent distributions derived from future adjusted waiver payments 2y3 all the amounts described in paragraph of this section shall first be applied to the actual account balance of the affected rank and file participants until the actual account balance for each adjusted account balance as determined in paragraph participant is equal to his or her t is the interest rate determined on the first day of the plan_year in accordance with sec_412 of the internal_revenue_code as in effect at the time the waiver was requested
